Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application filed on 12/28/2020.
Claims 1-20 are pending in this Office Action. Claims 1-3 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 and 5-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter. 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 3 is rejected directed to the abstract idea of sharing information, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 3 is rejected recites, in part, a system for performing the steps of “for deduplicating metadata about places, comprising: a feature generator module configured to generate features for metadata profiles, wherein the metadata profiles represent a plurality of places, and wherein the features are based on geohash strings and word embeddings generated for the metadata profiles; a diff generator module configured to generate diff vectors that pair-wise encode results of comparison between features of paired metadata profiles; and a classification module configured to generate similarity scores for the paired metadata profiles based on the diff vectors, wherein a particular similarity score indicates whether metadata profiles in a particular pair of metadata profiles represent a same place.”.

(Step 2A-Prong One) The limitation of “a feature generator module …, a diff generator module... and a classification module …” as drafted, is a process that, under its broadest reasonable interpretation, that, is a manner of applying rules or instructions to manage personal interaction but for the recitation of generic computer components. Claim 3's a feature generator module, a diff generator module and a classification module steps, which used to deduplicate places that are the type of method of organizing human activity previously identified as abstract. See MPEP § 2106.04(a)(2)(II)(C). For example, but for the “processor”, “memory”, or “medium” language, “determining” in the context of this claim encompasses the user manually deduplicating places.
Moreover, these limitations describe abstract ideas that correspond to concepts identified by the courts as seen in Interval Licensing provided for a person to request data, and for the acquisition and display of that data to be constrained by a detailed set of instructions, see Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 1344 (Fed. Cir. 2018).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of Managing Personal Behavior or Relationships or Interactions Between People (include social activities, teaching, and following rules or instructions) but for the recitation of generic computer components, then it falls within the “organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using configured to perform a feature generator module, a diff generator module and a classification module steps. The a feature generator module, a diff generator module and a classification module in these steps are recited 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of – using a feature generator module, a diff generator module and a classification module amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
This limitation is not sufficient to amount to significantly more than the judicial exception because a feature generator module, a diff generator module and a classification module only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in restricting public access to media was found to be insignificant extra-solution activity, see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014), Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), Collecting and analyzing information to detect misuse and notifying a user when misuse is detected, see FairWarning IP, LLC v. Iatric Systems, 839 F.3d 1089, 120 U.S.P.Q.2d 1293 (Fed. Cir. 201).  . Even when considered in combination, these additional 

The dependent claims 5-20, recite the additional limitations of a feature generator module, a diff generator module and a classification module.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  
  
Therefore, claims 3 and 5-20 do not amount to significantly more than the abstract idea itself, and thus are not patent eligible.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A system for deduplicating metadata about places, comprising: a feature generator module configured to generate features for metadata profiles, wherein the metadata profiles represent a plurality of places, and wherein the features are based on geohash strings and word embeddings generated for the metadata profiles; a diff generator module configured to generate diff vectors that pair-wise encode results of comparison between features of paired metadata profiles; and a classification module configured to generate similarity scores for the paired metadata profiles based on the diff vectors, wherein a particular similarity score indicates whether metadata profiles in a particular pair of metadata profiles represent a same place” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1 -20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,877,947. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows: For example, the current application and the copending applications both are claiming “accessing memory containing metadata profiles representing a plurality of places, with multiple metadata profiles representing a same place, and each of the metadata profiles generated by a respective metadata source and identifying place attributes, including a place name, a place category identifier, a place area, a place address, and a place contact number of a corresponding place; applying a heuristics-based string analysis to place names, place category identifiers, and place areas of the .

Instant application 17/134923
16/216930
Patent No. 10,877,947

A system for deduplicating metadata about places, comprising: a feature generator module configured to generate features for metadata profiles, wherein the metadata profiles represent a plurality of places, and wherein the features are based on geohash strings and word embeddings generated for the metadata profiles; a diff generator module configured to generate diff vectors that pair-wise encode results of comparison between features of paired metadata profiles; and a classification module configured to generate similarity scores for the paired metadata profiles based on the diff vectors, wherein a particular similarity score indicates whether metadata profiles in a particular pair of metadata profiles represent a same place.
Claim 4
The system of claim 3, wherein multiple metadata profiles represent a same place, and each metadata profile is generated by a 

A computer-implemented system for deduplicating metadata about places, comprising: a feature generator module configured to access memory containing metadata profiles representing a plurality of places, with multiple metadata profiles representing a same place, and each metadata profile generated by a respective metadata source and identifying place attributes, including a place name, a place category identifier, a place area, a place address, and a place contact number of a corresponding place, apply a heuristics-based string analysis using a processor to place names, place category identifiers, and place areas of the metadata profiles to assign a brand label to each metadata profile, and apply regular expression-based canonicalizations to place addresses and place contact numbers of the metadata profile to generate canonicalized address fields and canonicalized contact number fields, using the processor to generate geohash strings based on the canonicalized address fields, and generate word embeddings for the place names, and store in the memory, as 

A computer-implemented method of deduplicating metadata about places, including: accessing memory containing metadata profiles representing a plurality of places, with multiple metadata profiles representing a same place, and each of the metadata profiles generated by a respective metadata source and identifying place attributes, including a place name, a place category identifier, a place area, a place address, and a place contact number of a corresponding place; applying a heuristics-based string analysis to place names, place category identifiers, and place areas of the metadata profiles to assign a brand label to each metadata profile, and applying regular expression-based canonicalizations to place addresses and place contact numbers of the 

A computer-implemented system for deduplicating metadata about places, comprising: a feature generator module configured to access memory containing metadata profiles representing a plurality of places, with multiple metadata profiles representing a same place, and each metadata profile generated by a respective metadata source and identifying place attributes, including a place name, a place category identifier, a place area, a place address, and a place contact number of a corresponding place, apply a heuristics-based string analysis using a processor to place names, place category identifiers, and place areas of the metadata profiles to assign a brand label to each metadata profile, and apply regular expression-based canonicalizations to place addresses and place contact numbers of the metadata profile to generate canonicalized address fields and canonicalized 

A non-transitory computer readable storage medium impressed with computer program instructions to deduplicate metadata about places, the instructions, when executed on a processor, implement a method comprising: accessing memory containing metadata profiles representing a plurality of places, 

A computer-implemented system for deduplicating metadata about places, comprising: a feature generator module configured to access memory containing metadata profiles representing a plurality of places, with multiple metadata profiles representing a same place, and each metadata profile generated by a respective metadata source and .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al. (US Pub. No. 2017/0052958 A1), hereinafter “Manning” in view of Singh et al. (US Pub. No. 2018/0182381 A1), hereinafter “Singh”.
Regarding claim 1, Manning teaches a computer-implemented method of deduplicating metadata about places, including: 
accessing memory containing metadata profiles representing a plurality of places, with multiple metadata profiles representing a same place, and each of the metadata profiles generated by a respective metadata source and identifying place attributes, including a place name, a place category identifier, a place area, a place address, and a place contact number of a corresponding place (Manning, See [0060], For example, first list row in FIG. 2, it will be understood that each such record can be represented in other ways, for example, by a column or any other technique in the art. Also, first list 140 can include duplicate entities or duplicate sub-entities, as shown in rows 201 and 204. Each record can include several categories of information.  See [0093], As shown in FIG. 5, entity resolution system 120 can receive first list 140 and second list 150, which were described above in reference to FIGS. 1-3

    PNG
    media_image1.png
    374
    671
    media_image1.png
    Greyscale
); 
applying a heuristics-based string analysis to place names, place category identifiers, and place areas of the metadata profiles to assign a brand label to each metadata profile (Manning, See [0140], Biased samples may be identified in a number of ways. For example, biased samples may be identified using a heuristic that selects record pairs that differ from one another on a particular key/field different from the keys/fields on which the records were matched. For example, the record pairs may have been matched based on a same physical address, but may differ from one another based on the first name field. Such a pair has a higher Labeling can come in many forms, including a binary indicator of matching or not matching, likelihood that the two records in the pair represent a similar entity, or some other indicator that would aid in determining whether two records are related to a similar entity. Examples of a supervised machine learning technique include decisions trees, bagging, boosting, and random forest. As mentioned above in reference to blocking model validation, review and labeling may be accomplished on a pair-by-pair (or record) basis, or at a higher level), and applying regular expression-based canonicalizations to place addresses and place contact numbers of the metadata profile to generate canonicalized address fields and canonicalized contact number fields (Manning, See [0078], In some embodiments, first list 140 may be a canonical list of entities, such as a list of city names and related information (e.g., geographic boundaries, postal codes, etc.), and entity resolution service 120 may associate each record of the second list 150 with a canonical city name from the first list 140, as described in more detail below. In other embodiments, entity resolution service 120 may be utilized to resolve entities for a single list. For example, the entity resolution service 120 may analyze a first list 140 to identify clusters of transaction records that were generated by a common merchant entity); 
(Manning, See [0058], Entity resolution system 120 can, in some embodiments, use the pairs to identify clusters of records that reference a common particular entity. In other embodiments, entity resolution system 120 can use the pairs to identify a canonical entity for records that refer to the same entity in different ways. For example, records may refer to a particular geographic location entity as "New York City," "NYC," "Manhattan," and "Soho." By identifying pairs of records that reference the entity, entity resolution system 120 determine a canonical name for the location and associate all of the records in the cluster with the canonical name); 
storing in the memory, as features of the metadata profiles, the word embeddings of the place names, the place category identifiers, brand labels, the canonicalized address fields, and the canonicalized contact number fields, and the geohash strings (Manning, See [0133], The pairs with the one or more evaluations can then be passed to a machine learning trainer/evaluator/validator 550, a record assessor 560, or some combination thereof. The trainer/evaluator/validator 550 can create, improve, and validate one or more pair evaluation models that can be applied in record assessor 560 to the pairs with the one or more evaluations); 
clustering the metadata profiles into cohorts based on applying one or more blocking conditions to the features including the word embeddings of the place names, the place category identifiers, brand labels, the canonicalized address fields, and the canonicalized contact number fields, and the geohash strings (Manning, See [0103], As mentioned above, in some implementations, the blockers may apply techniques more advanced than just generating candidate pairs of records based on hard matches on a single field/key. Such advanced blocking techniques may generate larger groups of related records. These groups may then be evaluated individually by analyzing each pair of records within the group. Such groups may be generated based on a variety of advanced blocking techniques, which in some implementations may be combined. See [0152], In general, entity cluster generator 580 and location cluster generator 585 each generate clusters of records (or clusters of groups of records, as produced by a blocker, for example), where each cluster includes records that have some relationship with one another. See [0151]-[0158], Examples of Cluster Generation); 
pair-wise comparing the features of the metadata profiles clustered in a same cohort to generate a diff vector which encodes results of comparison between the features of paired metadata profiles place (Manning, See [0127]-[0131], Example Feature Evaluation. See [0140], Biased samples may be identified in a number of ways. For example, biased samples may be identified using a heuristic that selects record pairs that differ from one another on a particular key/field different from the keys/fields on which the records were matched. For example, the record pairs may have been matched based on a same physical address, but may differ from one another based on the first name field); 
processing diff vectors generated for metadata profile pairs in the same cohort and producing a similarity score for each metadata profile pair which indicates whether paired metadata profiles represent a same place (Manning, See [0127]-[0131], Example Feature Evaluation. See [0140], Biased samples may be identified in a number of ways. For example, biased samples may be identified using a heuristic that selects record pairs that differ from one another on a particular key/field different from the keys/fields on which the records were matched. For example, the record pairs may have been matched based on a same physical address, but may differ from one another based on the first name field); 
assigning a common place identifier to those metadata profiles clustered in the same cohort which are determined to represent the same place based on their similarity scores (Manning, See [0154], In some embodiments, clusters of pairs that reference a common entity may be passed to an entity name determiner 590, which may determine a canonical name for the entity based on the fields and other data associated with the record pairs of the cluster.  See [0168], If the candidate pair has a match score exceeding the threshold, then the routine 600 added to the cluster. See [0171]-[0178], Example Methods of Clustering to Determine Canonical Entity Names); and 
taking as input a list of common place identifiers and producing at least one consistent place for each metadata profile based on the similarity score as an aggregation of the features of the corresponding metadata profile (Manning, See [0132]-[0147], Examples of Record Assessment and Pair Evaluation Model Training, Evaluation, and Validation (Including Active Learning)).
Manning does not explicitly disclose generating geohash strings based on the canonicalized address fields.
However, Singh teaches generating geohash strings based on the canonicalized address fields (Singh, See [0062], Many notations exist to represent geolocation including latitude+longitude, Geohash, what3words, street addresses, and zip codes. Some embodiments store geolocation data along with interpretations in database records. Some embodiments index the database by geolocation. The Geohash encoding of locations is of particular interest due to the combination of its ease of searching and its scalability. A Geohash represents a two-dimensional rectangular range of latitude-longitude values as a string of lower case characters; the length of the code determines the resolution of the cell. Geohash coding subdivides space into a hierarchical grid of cells. Each additional character in a Geohash code divides the current cell into 32 sub-cells, alternately 4.times.8 or 8.times.4 sub-cells, so that at each stage, "portrait" cells alternate with "landscape" cells. Conversely, removing characters from the end of a Geohash code loses precision gradually. Another encoding known as quad trees has similar hierarchical properties, but the encoding uses binary strings).
 because Singh discloses an accurate thought map is created by recording people's many utterances of natural language expressions together with the location at which each expression was made. The expressions are input into a Natural Language Understanding system including a semantic parser, and the resulting interpretations stored in a database with the geolocation of the speaker. Emotions, concepts, time, user identification, and other interesting information may also be detected and stored. Interpretations of related expressions may be linked in the database. The database may be indexed and filtered according to multiple aspects of interpretations such as geolocation ranges, time ranges or other criteria, and analyzed according to multiple algorithms. The analyzed results may be used to render map displays, determine effective locations for advertisements, preemptively fetch information for users of mobile devices, and predict the behavior of individuals and groups of people (Singh, See ABSTRACT) can be utilized by Manning to analyze and encode the string of characters.
 
Regarding claim 2, Manning teaches a non-transitory computer readable storage medium impressed with computer program instructions to deduplicate metadata about places, the instructions (Manning, See ABSTRACT), when executed on a processor, implement a method comprising: 
accessing memory containing metadata profiles representing a plurality of places, with multiple metadata profiles representing a same place, and each of the metadata profiles generated by a respective metadata source and identifying place attributes, including a place name, a place category identifier, a place area, a place address, and a place contact number of a corresponding place (Manning, See [0060], For example, first list 140 includes 100 billion records. While each record of first list 140 is depicted as a separate row in FIG. 2, it will be understood that each such record can be represented in other ways, for example, by a column or any other technique in the art. Also, first list 140 can include duplicate entities or duplicate sub-entities, as shown in rows 201 and 204. Each record can include several categories of information.  See [0093], As shown in FIG. 5, entity resolution system 120 can receive first list 140 and second list 150, which were described above in reference to FIGS. 1-3

    PNG
    media_image1.png
    374
    671
    media_image1.png
    Greyscale
);
applying a heuristics-based string analysis to place names, place category identifiers, and place areas of the metadata profiles to assign a brand label to each metadata profile (Manning, See [0140], Biased samples may be identified in a number of ways. For example, biased samples may be identified using a heuristic that selects record pairs that differ from one another on a particular key/field different from the keys/fields on which the records were matched. For example, the record pairs may have been matched based on a same physical Labeling can come in many forms, including a binary indicator of matching or not matching, likelihood that the two records in the pair represent a similar entity, or some other indicator that would aid in determining whether two records are related to a similar entity. Examples of a supervised machine learning technique include decisions trees, bagging, boosting, and random forest. As mentioned above in reference to blocking model validation, review and labeling may be accomplished on a pair-by-pair (or record) basis, or at a higher level), and applying regular expression-based canonicalizations to place addresses and place contact numbers of the metadata profile to generate canonicalized address fields and canonicalized contact number fields (Manning, See [0078], In some embodiments, first list 140 may be a canonical list of entities, such as a list of city names and related information (e.g., geographic boundaries, postal codes, etc.), and entity resolution service 120 may associate each record of the second list 150 with a canonical city name from the first list 140, as described in more detail below. In other embodiments, entity resolution service 120 may be utilized to resolve entities for a single list. For example, the entity resolution service 120 may analyze a first list 140 to identify clusters of transaction records that were generated by a common merchant entity); 
(Manning, See [0058], Entity resolution system 120 can, in some embodiments, use the pairs to identify clusters of records that reference a common particular entity. In other embodiments, entity resolution system 120 can use the pairs to identify a canonical entity for records that refer to the same entity in different ways. For example, records may refer to a particular geographic location entity as "New York City," "NYC," "Manhattan," determine a canonical name for the location and associate all of the records in the cluster with the canonical name); 
storing in the memory, as features of the metadata profiles, the word embeddings of the place names, the place category identifiers, brand labels, the canonicalized address fields, and the canonicalized contact number fields, and the geohash strings (Manning, See [0133], The pairs with the one or more evaluations can then be passed to a machine learning trainer/evaluator/validator 550, a record assessor 560, or some combination thereof. The trainer/evaluator/validator 550 can create, improve, and validate one or more pair evaluation models that can be applied in record assessor 560 to the pairs with the one or more evaluations); 
clustering the metadata profiles into cohorts based on applying one or more blocking conditions to the features including the word embeddings of the place names, the place category identifiers, brand labels, the canonicalized address fields, and the canonicalized contact number fields, and the geohash strings features (Manning, See [0103], As mentioned above, in some implementations, the blockers may apply techniques more advanced than just generating candidate pairs of records based on hard matches on a single field/key. Such advanced blocking techniques may generate larger groups of related records. These groups may then be evaluated individually by analyzing each pair of records within the group. Such groups may be generated based on a variety of advanced blocking techniques, which in some implementations may be combined. See [0152], In general, entity cluster generator 580 and location cluster generator 585 each generate clusters of records (or clusters of groups of records, as produced by a blocker, for example), where each cluster includes records that have some relationship with one another. See [0151]-[0158], Examples of Cluster Generation); 
pair-wise comparing the features of the metadata profiles clustered in a same cohort to generate a diff vector which encodes results of comparison between the features of paired metadata profiles (Manning, See [0127]-[0131], Example Feature Evaluation. See [0140], Biased samples may be identified in a number of ways. For example, biased samples may be identified using a heuristic that selects record pairs that differ from one another on a particular key/field different from the keys/fields on which the records were matched. For example, the record pairs may have been matched based on a same physical address, but may differ from one another based on the first name field);
 processing diff vectors generated for metadata profile pairs in the same cohort and producing a similarity score for each metadata profile pair which indicates whether paired metadata profiles represent a same place (Manning, See [0127]-[0131], Example Feature Evaluation. See [0140], Biased samples may be identified in a number of ways. For example, biased samples may be identified using a heuristic that selects record pairs that differ from one another on a particular key/field different from the keys/fields on which the records were matched. For example, the record pairs may have been matched based on a same physical address, but may differ from one another based on the first name field); 
assigning a common place identifier to those metadata profiles clustered in the same cohort which are determined to represent the same place based on their similarity scores (Manning, See [0154], In some embodiments, clusters of pairs that reference a common entity may be passed to an entity name determiner 590, which may determine a canonical name for the entity based on the fields and other data associated with the record pairs of the cluster.  See [0168], If the candidate pair has a match score exceeding the threshold, then the routine 600 added to the cluster. See [0171]-[0178], Example Methods of Clustering to Determine Canonical Entity Names); and 
taking as input a list of common place identifiers and producing at least one consistent place for each metadata profile based on the similarity score as an aggregation of the features of the corresponding metadata profile (Manning, See [0132]-[0147], Examples of Record Assessment and Pair Evaluation Model Training, Evaluation, and Validation (Including Active Learning)).
Manning does not explicitly disclose generating geohash strings based on the canonicalized address fields.
However, Singh teaches generating geohash strings based on the canonicalized address fields (Singh, See [0062], Many notations exist to represent geolocation including latitude+longitude, Geohash, what3words, street addresses, and zip codes. Some embodiments store geolocation data along with interpretations in database records. Some embodiments index the database by geolocation. The Geohash encoding of locations is of particular interest due to the combination of its ease of searching and its scalability. A Geohash represents a two-dimensional rectangular range of latitude-longitude values as a string of lower case characters; the length of the code determines the resolution of the cell. Geohash coding subdivides space into a hierarchical grid of cells. Each additional character in a Geohash code divides the current cell into 32 sub-cells, alternately 4.times.8 or 8.times.4 sub-cells, so that at each stage, "portrait" cells alternate with "landscape" cells. Conversely, removing characters from the end of a Geohash code loses precision gradually. Another encoding known as quad trees has similar hierarchical properties, but the encoding uses binary strings).
 because Singh discloses an accurate thought map is created by recording people's many utterances of natural language expressions together with the location at which each expression was made. The expressions are input into a Natural Language Understanding system including a semantic parser, and the resulting interpretations stored in a database with the geolocation of the speaker. Emotions, concepts, time, user identification, and other interesting information may also be detected and stored. Interpretations of related expressions may be linked in the database. The database may be indexed and filtered according to multiple aspects of interpretations such as geolocation ranges, time ranges or other criteria, and analyzed according to multiple algorithms. The analyzed results may be used to render map displays, determine effective locations for advertisements, preemptively fetch information for users of mobile devices, and predict the behavior of individuals and groups of people (Singh, See ABSTRACT) can be utilized by Manning to analyze and encode the string of characters.

Regarding claim 3, Manning teaches a system for deduplicating metadata about places (Manning, See ABSTRACT), comprising: 
a feature generator module configured to generate features for metadata profiles, wherein the metadata profiles represent a plurality of places (Manning, See [0060], For example, first list 140 includes 100 billion records. While each record of first list 140 is depicted as a separate row in FIG. 2, it will be understood that each such record can be represented in other ways, for example, by a column or any other technique in the art. Also, first list 140 can include duplicate entities or duplicate sub-entities, as shown in rows 201 and 204. Each record can include several categories of information.  See [0093], As shown in FIG. 5, entity resolution system 120 can receive first list 140 and second list 150, which were described above in reference to FIGS. 1-3

    PNG
    media_image1.png
    374
    671
    media_image1.png
    Greyscale
), and wherein the features are (Manning, See [0058], Entity resolution system 120 can, in some embodiments, use the pairs to identify clusters of records that reference a common particular entity. In other embodiments, entity resolution system 120 can use the pairs to identify a canonical entity for records that refer to the same entity in different ways. For example, records may refer to a particular geographic location entity as "New York City," "NYC," "Manhattan," and "Soho." By identifying pairs of records that reference the entity, entity resolution system 120 can determine a canonical name for the location and associate all of the records in the cluster with the canonical name); 
a diff generator module configured to generate diff vectors that pair-wise encode results of comparison between features of paired metadata profiles (Manning, See [0127]-identified using a heuristic that selects record pairs that differ from one another on a particular key/field different from the keys/fields on which the records were matched. For example, the record pairs may have been matched based on a same physical address, but may differ from one another based on the first name field); and 
a classification module configured to generate similarity scores for the paired metadata profiles based on the diff vectors, wherein a particular similarity score indicates whether metadata profiles in a particular pair of metadata profiles represent a same place (Manning, See [0164], Match scores may be determined based on a field or fields corresponding to the entity. For example, the entity may be a geographic location, a particular merchant or store, or a street address, and the records may contain one or more fields corresponding to the entity. Match scores may further be determined based on a field or fields that do not directly correspond to the entity. For example, the records may each contain a field indicating a transaction amount, and a match score for the geographic location may be determined based on the similarity of the transaction amounts). 
Manning does not explicitly disclose the features are based on geohash strings.
However, Singh teaches the features are based on geohash strings (Singh, See [0062], Many notations exist to represent geolocation including latitude+longitude, Geohash, what3words, street addresses, and zip codes. Some embodiments store geolocation data along with interpretations in database records. Some embodiments index the database by geolocation. The Geohash encoding of locations is of particular interest due to the combination of its ease of searching and its scalability. A Geohash represents a two-dimensional rectangular range of latitude-longitude values as a string of lower case characters; the length of the code determines .
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Manning and Singh because Singh discloses an accurate thought map is created by recording people's many utterances of natural language expressions together with the location at which each expression was made. The expressions are input into a Natural Language Understanding system including a semantic parser, and the resulting interpretations stored in a database with the geolocation of the speaker. Emotions, concepts, time, user identification, and other interesting information may also be detected and stored. Interpretations of related expressions may be linked in the database. The database may be indexed and filtered according to multiple aspects of interpretations such as geolocation ranges, time ranges or other criteria, and analyzed according to multiple algorithms. The analyzed results may be used to render map displays, determine effective locations for advertisements, preemptively fetch information for users of mobile devices, and predict the behavior of individuals and groups of people (Singh, See ABSTRACT) can be utilized by Manning to analyze and encode the string of characters.

Regarding claim 4, Manning in view of Singh further teaches the system of claim 3, wherein multiple metadata profiles represent a same place, and each metadata profile is generated by a respective metadata source and identifies place attributes, including a place name, a place category identifier, a place area, a place address, and a place contact number of a corresponding place (Manning, See [0060], For example, first list 140 includes 100 billion records. While each record of first list 140 is depicted as a separate row in FIG. 2, it will be understood that each such record can be represented in other ways, for example, by a column or any other technique in the art. Also, first list 140 can include duplicate entities or duplicate sub-entities, as shown in rows 201 and 204. Each record can include several categories of information.  See [0093], As shown in FIG. 5, entity resolution system 120 can receive first list 140 and second list 150, which were described above in reference to FIGS. 1-3), wherein the feature generator module is further configured to apply a heuristics-based string analysis to assign a brand label to each of the metadata profiles (Manning, See [0140], Biased samples may be identified in a number of ways. For example, biased samples may be identified using a heuristic that selects record pairs that differ from one another on a particular key/field different from the keys/fields on which the records were matched. For example, the record pairs may have been matched based on a same physical address, but may differ from one another based on the first name field. Such a pair has a higher likelihood of being a false positive, and thus may be selected, e.g., for manual review. See [0135], Labeling can come in many forms, including a binary indicator of matching or not matching, likelihood that the two records in the pair represent a similar entity, or some other indicator that would aid in determining whether two records are related to a similar entity. Examples of a supervised machine learning technique include decisions trees, bagging, boosting, and random forest. As mentioned above in reference to blocking model validation, review and labeling may be accomplished on a pair-by-pair (or record) basis, or at a higher level), and apply regular expression-based canonicalizations to place addresses and place contact numbers of the metadata profile to generate canonicalized address fields and canonicalized contact number fields (Manning, See [0078], In some embodiments, first list 140 may be a canonical list of entities, such as a list of city names and related information (e.g., geographic boundaries, postal codes, etc.), and entity resolution service 120 may associate each record of the second list 150 with a canonical city name from the first list 140, as described in more detail below. In other embodiments, entity resolution service 120 may be utilized to resolve entities for a single list. For example, the entity resolution service 120 may analyze a first list 140 to identify clusters of transaction records that were generated by a common merchant entity), wherein the feature generator module is further configured to generate the geohash strings (Singh, See [0062], Many notations exist to represent geolocation including latitude+longitude, Geohash, what3words, street addresses, and zip codes. Some embodiments store geolocation data along with interpretations in database records. Some embodiments index the database by geolocation. The Geohash encoding of locations is of particular interest due to the combination of its ease of searching and its scalability. A Geohash represents a two-dimensional rectangular range of latitude-longitude values as a string of lower case characters; the length of the code determines the resolution of the cell. Geohash coding subdivides space into a hierarchical grid of cells. Each additional character in a Geohash code divides the current cell into 32 sub-cells, alternately 4.times.8 or 8.times.4 sub-cells, so that at each stage, "portrait" cells alternate with "landscape" cells. Conversely, removing characters from the end of a Geohash code loses precision gradually. Another encoding known as quad trees has similar hierarchical properties, but the encoding uses binary strings) based on the canonicalized address fields, and generate the word embeddings for the place names (Manning, See [0058], Entity resolution system 120 can, in some determine a canonical name for the location and associate all of the records in the cluster with the canonical name), wherein the features include the word embeddings of the place names, the place category identifiers, brand labels, the canonicalized address fields, and the canonicalized contact number fields, and the geohash strings (Manning, See [0133], The pairs with the one or more evaluations can then be passed to a machine learning trainer/evaluator/validator 550, a record assessor 560, or some combination thereof. The trainer/evaluator/validator 550 can create, improve, and validate one or more pair evaluation models that can be applied in record assessor 560 to the pairs with the one or more evaluations), wherein a clustering module is configured to cluster the metadata profiles into cohorts based on applying one or more blocking conditions to the features including the word embeddings of the place names, the place category identifiers, brand labels, the canonicalized address fields, and the canonicalized contact number fields, and the geohash strings (Manning, See [0103], As mentioned above, in some implementations, the blockers may apply techniques more advanced than just generating candidate pairs of records based on hard matches on a single field/key. Such advanced blocking techniques may generate larger groups of related records. These groups may then be evaluated individually by analyzing each pair of records within the group. Such groups may be generated based on a variety of advanced blocking techniques, which in some implementations may be combined. See [0152], In general, entity cluster generator 580 and location cluster generator 585 each generate clusters of records (or clusters of groups of records, as produced by a blocker, for example), where each cluster includes records that have some relationship with one another. See [0151]-[0158], Examples of Cluster Generation), wherein an assignment module is configured to assign a common place identifier to those metadata profiles clustered in the same cohort which are determined to represent the same place based on their similarity scores (Manning, See [0154], In some embodiments, clusters of pairs that reference a common entity may be passed to an entity name determiner 590, which may determine a canonical name for the entity based on the fields and other data associated with the record pairs of the cluster.  See [0168], If the candidate pair has a match score exceeding the threshold, then the routine 600 branches to block 616 and the candidate pair is added to the cluster. See [0171]-[0178], Example Methods of Clustering to Determine Canonical Entity Names), wherein an aggregator module is configured to take as input a list of common place identifiers and produces at least one consistent place for each metadata profile based on the similarity score as an aggregation of the features of the corresponding metadata profile (Manning, See [0132]-[0147], Examples of Record Assessment and Pair Evaluation Model Training, Evaluation, and Validation (Including Active Learning)), and wherein the heuristics-based string analysis (Manning, See [0140], Biased samples may be identified in a number of ways. For example, biased samples may be identified using a heuristic that selects record pairs that differ from one another on a particular key/field different from the keys/fields on which the records were matched. For example, the record pairs may have been matched based on a same physical address, but may differ from one another based on the first name field. Such a pair has a higher likelihood of being a false positive, and thus may be selected, e.g., for manual review. See [0135], Labeling can come in many forms, labeling may be accomplished on a pair-by-pair (or record) basis, or at a higher level) further includes comparing the place names to known aliases of a set of selected brands, comparing the place category identifiers to known brand categories, and comparing the place areas to average area bounds observed for the set of selected brands and for the known brand categories (Manning, See [0127]-[0131], Example Feature Evaluation. See [0140], Biased samples may be identified in a number of ways. For example, biased samples may be identified using a heuristic that selects record pairs that differ from one another on a particular key/field different from the keys/fields on which the records were matched. For example, the record pairs may have been matched based on a same physical address, but may differ from one another based on the first name field). 
	Regarding claim 5, Manning in view of Singh further teaches the system of claim 4, further configured to remove from the place names known stop words that are linked to respective place category identifiers (Manning, See [0101]). 
Regarding claim 6, Manning in view of Singh further teaches the system of claim 3, wherein the canonicalized address fields include at least one of a street name, a pre-directional, a post-directional, a street type, a unit designator, a city name, a state name identifier, a primary zipcode, a plus-four zipcode, and a country name identifier (Manning, See [0058]). 
Manning in view of Singh further teaches the system of claim 6, wherein the geohash strings are generated by: using at least one of centroids of the place, the canonicalized address fields, including applying a waterfall analysis that starts with the centroid, if available, then the plus-four zipcode and continues with the primary zipcode, the city name, the state name identifier, and the country name; and generating the geohash strings based on the above (Singh, See [0062], Geohash, what3words, street addresses, and zip codes). 
Regarding claim 8, Manning in view of Singh further teaches the system of claim 7, wherein the block conditions require at least one of matches between brand labels for a certain number of prefixes of geohash strings, Jaccard Similarity above a threshold, and matches between place category identifiers for a certain number of prefixes of geohash strings (Singh, See [0131]-[0132], Some embodiments use the highest Jaccard index value to select the stored interpretation that best matches the query interpretation). 
Regarding claim 9, Manning in view of Singh further teaches the system of claim 7, further configured to: generate an elite metadata profile from each set of similar metadata profiles by including in the elite metadata profile those values of the features of the similar metadata profiles that originate from highest ranking sources, as determined based on a look-up of a feature-to-source ranking table that ranks metadata sources according to feature quality; and assign the common place identifier to the elite metadata profile (Manning, See [0171]-[0178], Example Methods of Clustering to Determine Canonical Entity Names). 	Regarding claim 10, Manning in view of Singh further teaches the system of claim 3, wherein the diff vector for the paired metadata profiles includes a distance between word embeddings generated for place names respectively identified by the paired metadata profiles, a number of intersecting characters in the place names, a difference between street numbers respectively identified by canonicalized address fields of the paired metadata profiles, a number of intersecting non-contiguous strings in the canonicalized address fields, a distance between geohash strings respectively identified by the paired metadata profiles, a modified version of Levenshtein distance between the place names, Jacquard Similarity of canonicalized addresses, and density and/or sparsity of the brand labels (Manning, See [0060]-[0078]). 
Regarding claim 11, Manning in view of Singh further teaches the system of claim 3, wherein the canonicalized contact number fields include at least one of a country code, an area code, a phone number, and an extension (Manning, See [0078], first list 140 may be a canonical list of entities, such as a list of city names and related information (e.g., geographic boundaries, postal codes, etc.). 
Regarding claim 12, Manning in view of Singh further teaches the system of claim 3, wherein each metadata profile further identifies additional place attributes, including at least one of place open hours information, a place website unified resource locator (abbreviated URL), a place email, name of the metadata source, description of the place, name of the brand, name of parent brands of the place, a place subcategory identifier, and a place North American Industry Classification System (abbreviated NAICS) code of the corresponding place, and wherein the feature generator module is further configured to store in the memory, as the features of the metadata profiles, the place open hours information, the place website URL, the name of the metadata source, the description of the place, the name of the brand, the name of the parent brands of the place, the place email, the place subcategory identifier, and the place NAICS code of the corresponding place (Manning, See Figure 2). 
Regarding claim 13, Manning in view of Singh further teaches the system of claim 3, wherein the common place identifier is a unique string generated from a combination of a place name and a place website URL identified by at least one of similar metadata profiles in the set (Manning, See [0171]-[0178], Example Methods of Clustering to Determine Canonical Entity Names). 
Regarding claim 14, Manning in view of Singh further teaches the system of claim 3, wherein the similarity score is a value between zero and one, and wherein a threshold value of the similarity score is used to classify the paired metadata profiles as similar or dissimilar (Manning, See [0163]). 
Regarding claim 17, Manning in view of Singh further teaches the system of claim 3, wherein the classification module is trained on a training set of at least a hundred thousand examples of paired metadata profiles using a backpropagation-based gradient update technique (Manning, See [0060], For example, first list 140 includes 100 billion records. See [0114]-[0120], Examples of Blocker Training and Improving). 
Regarding claim 19, Manning in view of Singh further teaches the system of claim 3, prior to generating the features, further configured to apply the heuristics-based string analysis to canonicalize the place names using expression-based canonicalizations to generate canonicalized place names (Manning, See [0058], By identifying pairs of records that reference the entity, entity resolution system 120 can determine a canonical name for the location and associate all of the records in the cluster with the canonical name).
Manning in view of Singh further teaches the system of claim 19, prior to generating the features, further configured to, prior to the canonicalization, normalize the place names by at least one of removing non-UTF-8 characters, trimming multiple spaces, and correcting spelling mistakes (Manning, See [0101], If the desired end result is to compare a string of ten numbers, the field comprising (987) 654-3210 would need to have a cleaning function that removes everything but the numbers and the field comprising 19876543210 would need a cleaning function that removes the 1 from the front of the number).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Singh as applied to claim 3 above, and further in view of Manning et al. (US Pub. No. 2017/0031920 A1), hereinafter “Manning-2”.
Regarding claim 15, Manning in view of Singh does not explicitly disclose the system of claim 3, wherein the classification module is an extreme gradient boosted tree (XGBoost). 
However, Manning-2 teaches the system of claim 3, wherein the classification module is an extreme gradient boosted tree (XGBoost) (Manning-2, See [0084], Using boosting trees from the eXtreme Gradient Boosting (XGBoost) library).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Manning and Singh and Manning-2 because Manning-2 disclose in a method for evaluating a performance of a recommender system, a session of M content items consumed by a user can be identified. The session can be defined such that, for each of a first (M-1) content items in the session, a delay time between a completion of consumption of one of the first (M-1) content items and a commencement of consumption of a directly next content item in the session is less than a predetermined duration Manning-2, See ABSTRACT) can be utilized by Manning and Singh to better classify the strings.

Regarding claim 16, Manning in view of Singh and Manning-2 further teaches the system of claim 3, wherein the classification module is a recurrent neural network (RNN) (Manning-2, See [0074]-[0075], Recurrent Neural Networks (RNN) can accurately predict sequences of items). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Singh as applied to claim 3 above, and further in view of XIONG et al. (US Pub. No. 2018/00129938 A1), hereinafter “XIONG”.
Regarding claim 18, Manning in view of Singh does not explicitly disclose the system of claim 3, wherein the word embeddings are embedded in a high-dimensional embedding space, wherein the high-dimensional embedding space is at least one of word2vec and GloVe. 
However, XIONG teaches the system of claim 3, wherein the word embeddings are embedded in a high-dimensional embedding space, wherein the high-dimensional embedding space is at least one of word2vec and GloVe (XIONG, See [0038], embedder 106 initializes the word embeddings using pre-trained word embedding models like GloVe and .
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Manning and Singh and XIONG because XIONG  discloses the technology disclosed relates to an end-to-end neural network for question answering, referred to herein as "dynamic coattention network (DCN)". Roughly described, the DCN includes an encoder neural network and a coattentive encoder that capture the interactions between a question and a document in a so-called "coattention encoding". The DCN also includes a decoder neural network and highway maxout networks that process the coattention encoding to estimate start and end positions of a phrase in the document that responds to the question (XIONG, See ABSTRACT) can be utilized by Manning and Singh to better analyze the character strings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s Note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168